Opinion issued March 3, 2009
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00120-CV



IN RE WILLIAM BLEVINS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relator, William Blevins, seeks relief
compelling the trial court to lift its order of abatement.        
We deny the petition for writ of mandamus.  

Per Curiam 

Panel consists of Justices Jennings, Keyes, and Higley.  
1. 	The underlying case is In The Matter of The Marriage of William Blevins III and
Heather Nichole Flores, and In the Interest of Clayton Matthew Blevins, Tanner
Reed Blevins and Kylie Rayne Blevins, Minor Children, Cause No. 08FD2507, in the
306th Judicial District Court of Galveston County, Texas, the Hon. Janis L.
Yarbrough, presiding.